222 F.2d 367
ALB, Inc., Plaintiff-Appellant,v.NOMA ELECTRIC CORPORATION, Defendant-Appellee.
No. 246.
Docket 23448.
United States Court of Appeals, Second Circuit.
Argued March 18, 1955.
Decided March 18, 1955.

Appeal from the United States District Court for the Southern District of New York; Lawrence E. Walsh, Judge.
Frederic P. Warfield, New York City, for plaintiff-appellant.
Morris Kirschstein, New York City, for defendant-appellee.
Before CLARK, Chief Judge, FRANK, Circuit Judge, and GALSTON, District Judge.
PER CURIAM.


1
Judgment affirmed in open court on Judge's statement below, 130 F.Supp. 918.